—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rosenzweig, J.), rendered August 10, 2000, convicting him of resisting arrest, upon a jury verdict, and imposing sentence. By decision and order of this Court dated November 12, 2002 (People v Battle, 299 AD2d 416 [2002]), the appeal was held in abeyance and the matter was remitted to the Supreme Court, Queens County, to hear and report on the prosecutor’s exercise of peremptory challenges. The Supreme Court, Queens County, has filed its report.
Ordered that the judgment is reversed, on the law, and a new trial is ordered.
At the Batson hearing (see Batson v Kentucky, 476 US 79 [1986]), the prosecutor’s testimony “amounted to little more than a denial of discriminatory purpose” with regard to two black potential jurors (People v Bozella, 161 AD2d 775, 776 [1990]). Thus, with regard to those two potential jurors, the People failed to satisfy their burden of overcoming the presumption of discrimination found by this Court (see People v Blunt, 176 AD2d 741, 742 [1991]; People v Bozella, supra). Smith, J.P., Goldstein, McGinity and Mastro, JJ., concur.